ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is dated March 3, 2009 by and
among, Trebor Industries, Inc., a Florida corporation (the “Buyer”) and Robert
M. Carmichael, an individual residing in the State of Florida (the “Seller”).
 
WITNESSETH:
 
WHEREAS, the Seller owns the intellectual property itemized on Exhibit A;
 
WHEREAS, certain intellectual property itemized on Exhibit A is licensed by the
Buyer from the Seller in consideration of a royalty fee;
 
WHEREAS, Buyer believes that it would be in the best interests of the Buyer to
acquire all of the intellectual property itemized on Exhibit A, thereby  (i)
eliminating the royalty fees, (ii) providing the Buyer with an opportunity to
further develop the intellectual property, (iii) providing the Buyer with the
ability to incorporate the intellectual property into current and future
products, and (iv) providing the Buyer with the opportunity to license the
intellectual property to third parties; and
 
WHEREAS, the Buyer wishes to purchase or acquire from the Seller and the Seller
wishes to sell, assign and transfer to the Buyer, the intellectual property
itemized on Exhibit A, upon the terms and subject to the conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:
 
DEFINITIONS
 
The terms defined below, whenever used in this Agreement (including the Exhibits
and Schedules attached hereto), shall have the respective meanings indicated
below for all purposes of this Agreement.  All references herein to a Section,
Article, Exhibit or Schedule are to a Section, Article, Exhibit or Schedule of
or to this Agreement, unless otherwise indicated.
 
Affiliate:  of a Person shall mean a Person that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first Person.  “Control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
person, whether through the ownership of voting securities, by contract or
credit arrangement, or otherwise.
 
Applicable Law:  shall mean all applicable provisions of all constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any governmental authority.
 
Assets:  shall have the meaning provided in Section 1.1.
 
Buyer: shall mean Trebor Industries, Inc., a Florida corporation, and any of its
successors and assigns.

 

--------------------------------------------------------------------------------

 
 
Closing:  shall have the meaning provided in Section 2.1.
 
Closing Date:  shall have the meaning provided in Section 2.1.
 
Code:  shall mean the Internal Revenue Code of 1986, as amended.
 
Collateral Documents:  shall mean the Intellectual Property Assignments and
Stock Option Agreement.
 
Confidential Information:  shall mean any information (in any form whatsoever)
concerning the Assets that is not already generally available to the public.
 
Consent:  shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, concession, agreement, license, exemption or order of
registration, certificate, declaration or filing with, or report or notice to,
any Person, including but not limited to any Governmental Authority.
 
Contract:  shall mean all agreements and contracts related to the Assets,
whether oral or written.
 
Intellectual Property Assets:  shall have the meaning provided in Section
3.1.4(a).
 
Intellectual Property Assignments:  shall have the meaning provided in Section
4.
 
IRS:  shall mean the Internal Revenue Service.
 
Lien:  shall mean any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting, trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, including but not limited to such as may
arise under any Contracts.
 
Person:  shall mean any natural person, firm, partnership, association,
corporation, company, limited liability company, trust, business trust,
Governmental Authority or other entity.
 
Seller:  shall mean Robert M. Carmichael.
 
Stock Option Agreement:  shall have the meaning provided in Section 2.2.
 
2

--------------------------------------------------------------------------------


 
ARTICLE I
 
SALE AND PURCHASE OF THE ASSETS

1.1          Assets.  Subject to the terms, conditions and qualifications set
forth herein and for the consideration set forth in Article II hereof, Seller
agrees to convey, transfer, assign and deliver to the Buyer at the Closing all
of Seller’s right, title and interest in and to the Seller’s intellectual
property described on Exhibit A herein (including, without limitation, all
goodwill associated with Seller’s permits, claims, work in process), the
Intellectual Property Assets, the Confidential Information, any and all rights
of the Sellers under Contracts entered into by Seller relating to the Assets
(the foregoing items are collectively referred to herein as the “Assets”). The
Assets transferred pursuant to this Agreement shall be sold and conveyed to the
Buyer free and clear of all Liens of any nature or description.  The Assets are
described as follows:  (i)  Drop Weight Dive Belt, U.S. Patent No. 5,746,542,
issued May 5, 1998; (ii) Drop Weight Dive Belt, U.S. Patent No. 6,132,142,
issued October 17, 2000; (iii) Drop Weight Dive Belt, U.S. Patent No. 6,712,557,
issued March 30, 2004; (iv) Buoyancy Compensator, Utility Backpack, Transport
Harness or Like Garment with Adjustable One Size Component for Use by a Wide
Range of Individuals; U.S. Patent No. 6,881,011, issued April 19, 2005; (v)
Buoyancy Compensator, Utility Backpack, Transport Harness or Like Garment with
Adjustable One Size Component for Use by a Wide Range of Individuals, U.S.
Patent No. 7,465,125 issued December 16, 2008; and (vi) Dive Belt, U.S. Patent
Application Serial No. 12/334,689, filed December 15, 2008.
 
ARTICLE II
 
THE CLOSING
 
2.1           Date.  The closing of the sale and purchase of the Assets (the
“Closing”) shall take place on March 3, 2009 or on such date as all the parties
hereto may agree in writing (the “Closing Date”).
 
2.2          Consideration.  In consideration of the sale, assignment,
conveyance and delivery by the Seller of the Assets to Buyer pursuant to the
terms and conditions of this Agreement on the Closing Date, the Buyer shall
issue to the Seller an option (the “Option”) to purchase up to 315,000 shares of
Common Stock of the Buyer, exercisable at $1.00 per share for a period of 10
years from the Closing Date.  The Option shall be evidenced by the Stock Option
Agreement (the “Stock Option Agreement”) dated even herewith.
 
2.3          Allocation of Purchase Price.  The consideration referenced in
Section 2.2, above (and any and all other capitalized costs), shall be allocated
among the Assets in accordance with an allocation schedule to be prepared by the
Buyer in accordance with the Code, which allocation shall be binding upon the
Buyer and the Seller.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Seller.  Seller represents,
warrants and covenants to the Buyer as follows:
 
3.1.1      Authorization, etc.  The Seller has the power and authority to
execute and deliver this Agreement and each of the Collateral Documents to which
it is a party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Seller of this Agreement and the Collateral Documents to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite legal actions.  The Seller
has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except that (a) such enforcement may be subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and (b) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the exercise of judicial discretion by
the court before which any proceeding therefore may be brought.

 
3

--------------------------------------------------------------------------------

 
 
3.1.2         No Conflicts, etc.  The execution, delivery and performance by the
Seller of this Agreement and each of the Collateral Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not conflict with or result in a violation of or a default under
(with or without the giving of notice or the lapse of time or both) (i) any
Applicable Law applicable to the Seller, or the Assets, (ii) the legal authority
of the Seller, or (iii) any Contract or other contract, agreement or other
instrument to which the Seller or any Affiliate thereof is a party or by which
the Seller may be bound or affected.
 
3.1.3         Assets.  The Seller has good title to all the Assets free and
clear of any and all Liens.
 
3.1.4         Intellectual Property.
 
(a)           Title.  Exhibit A contains a correct list of all intellectual
property that is owned by the Seller and used in, held for use in connection
with, or necessary for the conduct of, or otherwise material to the Seller’s
conveyance of the intellectual property contemplated by this Agreement (the
“Intellectual Property Assets”).  The Seller is the sole owner all of the
Intellectual Property Assets, free from any Liens and free from any requirement
of any past, present or future royalty payments, license fees, charges or other
payments, or conditions or restrictions whatsoever.
 
(b)           Transfer.  Immediately after the Closing, the Buyer will own or
otherwise have the right to use all the Intellectual Property Assets, free from
any Liens.
 
3.1.5          Investment.
 
(a)           Seller is an Accredited Investor as that term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Act").
 
(b)           Seller acknowledges that the Option and the shares of Common Stock
underlying the Option are being acquired solely for the account of Seller and
not with a view to, or for resale in connection with, any distribution in any
jurisdiction where such sale or distribution would be precluded.  The Seller
does not intend to dispose of all or any part of the Option and the shares of
Common Stock underlying the Option except in compliance with the provisions of
the Act and applicable state securities laws, and understands that the Option
and the shares of Common Stock underlying the Option are being offered pursuant
to a specific exemption under the provisions of the Act, which exemption(s)
depends, among other things, upon the compliance with the provisions of the Act.
 
3.2           Representations and Warranties of the Buyer.  The Buyer represents
and warrants to the Seller as follows:

 
4

--------------------------------------------------------------------------------

 

3.2.1       Authorization, etc.  The Buyer has the power and authority to
execute and deliver this Agreement and each of the Collateral Documents to which
it is a party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Buyer of this Agreement and the Collateral Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite action of the Buyer.  The
Buyer has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Buyer, enforceable against it in accordance with its terms,
except that (a) such enforcement may be subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the exercise of judicial discretion by the court
before which any proceeding therefore may be brought.
 
3.2.2       Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation with full power and authority to carry on its business and to own or
lease and to operate its properties as and in the places where such business is
conducted and such properties are owned, leased or operated.
 
3.2.3       No Conflicts, etc.  The execution, delivery and performance by the
Buyer of this Agreement and each of the Collateral Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not conflict with or result in a violation of or a default under
(with or without the giving of notice or the lapse of time or both) (i) any
Applicable Law applicable to the Buyer, or (ii) the certificate of incorporation
or bylaws of the Buyer.
 
3.2.4       Issuance of the Option.  The Option is duly authorized and, when
issued in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens.
 
ARTICLE IV
 
OBLIGATIONS OF SELLER AT CLOSING
 
At or prior to the Closing, Seller will deliver to the Buyer all documents,
certificates and agreements necessary to transfer to the Buyer good and
marketable title to the Assets, free and clear of any and all Liens thereon,
including without limitation, assignments with respect to the Intellectual
Property Assets (the “Intellectual Property Assignments”).
 
ARTICLE V
 
OBLIGATIONS OF BUYER AT CLOSING
 
At the Closing, the Buyer will deliver to the Seller the consideration provided
under Section 2.2 and copies of the corporate resolutions necessary to authorize
the execution, delivery and performance of this Agreement and the applicable
Collateral Documents by the Buyer.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1          Expenses.  Subject to the terms and provisions of this Agreement,
the Seller, on the one hand, and the Buyer, on the other hand, shall bear their
respective expenses, costs and fees (including attorneys’ and accountants’ fees)
in connection with the preparation, execution and delivery of this Agreement and
compliance herewith.

 
5

--------------------------------------------------------------------------------

 
 
6.2         Severability.  If any provision of this Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.
 
6.3          Notices.  All notices, requests, demands, waivers and other
communication required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered personally,
(b) mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or (c) sent by reputable, nationally recognized
next-day or overnight mail or delivery or (d) sent by telecopy or telegram.
 
(i)
if to the Seller to:
Robert M. Carmichael
   
940 N.W. 1st Street
   
Fort Lauderdale, Florida  33301
     
(ii)
if to the Buyer to:
Trebor Industries, Inc.
   
940 N.W. 1st Street
   
Fort Lauderdale, Florida  33301



or, in each case, at such other address as may be specified in writing to the
other parties hereto.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the date of such
delivery, (x) if by certified or registered mail, on the fifth (5th) day after
the mailing thereof, (y) if by next-day or overnight mail or delivery, on the
day delivered, (z) if by telecopy or telegram, on the next day following the day
on which such telecopy or telegram was sent, provided that a copy is also sent
by certified or registered mail.
 
6.4         Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto) the Collateral Documents (when executed and delivered)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
 
6.5          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.
 
6.6          Governing Law, etc.  This Agreement shall be governed in all
respects, including as to validity, under the laws of the State of Florida
without giving effect to the conflict of laws rules thereof.  The Buyer and the
Seller hereby irrevocably submit to the jurisdiction of the courts of the State
of Florida and the Federal courts of the United States of America located in the
State of Florida, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any of such document may not be
enforced in or by said courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such court in Broward County, Florida.

 
6

--------------------------------------------------------------------------------

 
 
6.7         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and there respective successors and permitted
assigns.
 
6.8          Assignment.  This Agreement shall be freely assignable or
transferable by the Buyer to, and shall inure to the benefit of, and be binding
upon any other corporate entity that shall succeed to the business presently
being operated by the Buyer.  This Agreement shall not be assignable by the
Seller without the prior written consent of the Buyer.
 
6.9         Amendment; Waivers, etc.  No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
BUYER:
 
TREBOR INDUSTRIES, INC. a Florida
corporation
 
By:
/s/Robert M. Carmichael
Name:   Robert M. Carmichael
Title:    President
   
SELLER:
   
/s/Robert M. Carmichael
Robert M. Carmichael


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
SCHEDULE 3.1.14
INTELLECTUAL PROPERTY ASSETS


Patent Properties


United States Patents:


Patent No.
 
Title
 
Issuance Date
         
5,746,542
 
DROP WEIGHT DIVE BELT
 
May 5, 1998
6,132,143
 
DROP WEIGHT DIVE BELT
 
October 17, 2000
6,712,557
 
DROP WEIGHT DIVE BELT
 
March 30, 2004
6,881,011
 
BUOYANCY COMPENSATOR, UTILITY BACKPACK, TRANSPORT HARNESS OR LIKE GARMENT WITH
ADJUSTABLE ONE SIZE COMPONENT FOR USE BY A WIDE RANGE OF INDIVIDUALS
 
April 19, 2005
7,465,125
 
BUOYANCY COMPENSATOR, UTILITY BACKPACK, TRANSPORT HARNESS OR LIKE GARMENT WITH
ADJUSTABLE ONE SIZE COMPONENT FOR USE BY A WIDE RANGE OF INDIVIDUALS
 
December 16, 2008



United States Patent Applications:


Serial No.
 
Title
 
Filing Date
         
12/334,689
 
DIVE BELT
 
December 18, 2008


 

--------------------------------------------------------------------------------

 

INTELLECTUAL PROPERTY ASSIGNMENTS


ASSIGNMENT
 

INVENTOR/ASSIGNOR  ROBERT M. CARMICHAEL
Address:
940 N.W. Fist Street
 
Fort Lauderdale, Florida 33313
   
ASSIGNEE:
TREBOR INDUSTRIES, INC.
Address:
A Florida Corporation
 
940 N.W. First Street
 
Fort Lauderdale, Florida 33311

 
1.
DROP WEIGHT DIVE BELT
U.S. Patent No. 5,746,542
Issued: May 5, 1998

 
2.
DROP WEIGHT DIVE BELT
U.S. Patent No. 6,132,142
Issued: October 17, 2000

 
3.
DROP WEIGHT DIVE BELT
U.S. Patent No. 6,712,557
Issued: March 30, 2004

 
4.
BUOYANCY COMPENSATOR, UTILITY BACKPACK, TRANSPORT HARNESS OR LIKE GARMENT WITH
ADJUSTABLE ONE SIZE COMPONENT FOR USE BY A WIDE RANGE OF INDIVIDUALS

  U.S. Parent No. 6,881,011
  Issued: April 19, 2005
 
5.
BUOYANCY COMPENSATOR, UTILITY BACKPACK, TRANSPORT HARNESS OR LIKE GARMENT WITH
ADJUSTABLE ONE SIZE COMPONENT FOR USE BY A WIDE RANGE OF INDIVIDUALS

  U.S. Patent No. 7,465,125
  Issued: December 16, 2008
 
6.
DIVE BELT

  U.S. Patent Application Serial No. 12/334,689
  Filed: December 15, 2008
 
The Assigner is the owner of the above-referenced inventions and owner of the
above-referenced United States Patents and pending Patent Application, and the
Assignee is desirous of acquiring the same. In consideration of Ten Dollars
($10.00) and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Assignor hereby assigns to the Assignee, including its
successors, assigns, heirs, administrators, all of the Assignor's right, title
and interest in and to the inventions, issued patents and the pending patent
application therefor identified herein, and to any future continuation,
divisional, continuation-in-part or any other application which claims the
benefit of and priority to any of the above-identified patents or pending patent
application, including the right to sue for damages for all past infringement
occurring prior to the execution dale of this Assignment, and to any and all
patents which may evolve therefrom;

 
2

--------------------------------------------------------------------------------

 
 
The Assignor also assigns all of his right, title and interest in and to said
inventions in all foreign countries, and all applications for Letters Patent in
foreign countries on said inventions and any Letters Patent which may evolve
therefrom, including the right to claim International Convention priority, and
 
The Assignor agrees to execute any paws or perform any acts required to
establish, vest or protect the Assignee's rights therein or required by Assignee
to obtain any future patents, without any additional payment therefor, but
without any expense to Assignor.
 
Data of this document:  9-Feb-2009


INVENTOR/ASSIGNOR:
 
/s/ Robert M. Carmichael
ROBERT M. CARMICHAEL


 
3

--------------------------------------------------------------------------------

 